Ryland, J.,
delivered the opinion of the court.
The only question in this case of any importance, is the one about jurisdiction.
Had the justice of the peace, who properly issued the warrant, the right and authority of the return made on the warrant by the constable, to go on and hear the evidence and render the judgment? If this question be answered in the affirmative, then there is an error in the court below who allowed the claim upon the transcript of such judgment before the justice of the peace.
The claimants below, the appellees here, had a demand against the *515steam boat Eureka for materials furnished the boat; this demand-amounted to fifty-three dollars and some cents — it was a lien against the boat under the statute. The appellees took the necessary and prop-* er steps to enforce the lien. They obtained a warrant against the boat, it was placed in the hands of a constable, who made the following return, “Executed this writ by going on board the steam boat Eureka, and by reading the same to the clerk, and by finding sheriff La Beaume, in charge of said boat — done in St. Louis township 26th day of March 1860,” Samuel Maxwell, constable.
The 25 Sec. of the statute concerning boats and vessels, Revised code, 1846, page 186 ; is as follows, viz :
“Every warrant issued by a justice of the peace, under this act, shall be returnable forthwith, and upon the return thereof, the justice shall hear and determine the complaint in a summary manner.
26 See. All warrants issued under this act, shall be served and returned as writs of attachment are served and returned.” '
The manner of serving writs of attachment issued by a justice of the peace, s.hall be as follows: See Revised code, 1846; attachment, art. 11, sec. 8, page 149. First, the writ shall be served upon the defendant as an ordinary summons. Second, garnishees shall be summoned, &e., &c. Third, when goods and chattels, money or evidences of debt are to be attached the constable shall seize the same, and put them in his custody if accessible, and if not accessible, he shall declare to the person in possession thereof that he attaches the same, in his hands and summon such person as garnishee.
This third method of serving writs of attachment is the mode most applicable to the service of warrants, from justices of the peace, against steam boats for demands against them.
The constable went on board the boat, and read the writ to the clerk; he did not take the boat in possession because the sheriff of St. Louis county had her in custody by process from the circuit court. He could not have taken her lawfully from this custody. She was then as it were inaccessible .to him, as much so as goods and chattels sometimes are under the attachment process. He made an informal return ; and if objection had been taken in time or if the plaintiffs before the justice had asked leave, no doubt the constable could have so amended his return as to place the jurisdiction of the case beyond doubt.
We do not think it was indispensably necessary for the constable to have taken into his custody any part of the boat or tackle, in order to have given the justice jurisdiction. His going on board the boat; his reading the writ to the clerk of the boat, the writ was returnable forth*516with. His stating that he executed the writ by finding the sheriff of St. Louis county in possession of the boat, all show the facts sufficient to have made out a favorable return. This return may very properly be considered in the light in which it is set forth in the brief of the counsel for the appellees.
The justice, beyond doubt, had jurisdiction of the cause of action, and I consider the retern of the constable sufficiently legal to give him jurisdiction so far as to hear and determine the matter against the boat.
A contrary doctrine might have a tendency to defeat the rights of persons having demands within the jurisdiction of a justice of the peace. I have no doubt that a second writ of attachment might be served on property already attached, and such service would authorise the court to go on and render judgment; it would not destroy a prior lien. So in this case, the constable might well have made his return in conformity to the manner of executing writs of attachment, and indeed I think suf-ficent appears on the face to warrant the justice to proceed and dispose of the case.
It wonld be more advisable for the justices of the peace to make their ministerial officers more specific and particular in stating the facts which constitute their return.
In this case we think the court below committed no error in receiving as evidence a transcript of the judgment before the justice.
The justice had no right under the law to direct a sale of the boat: See sections 11 and 24 of the act concerning boats and vessels, Rev. Code, 1845, pages 188, 185.
Upon the whole of this case we feel no ways inclined to disturb the judgment below, and it is therefore affirmed.